. LIPSCOMB, J.
"In this case there was a: verdict and judgment against tlie appellant on an indictment for an offense known to our laws. There is no error apparent upon the record, and there is no statement of facts.
The record shows that a charge of tlie court was asked to be given to the jury and refused; but from the want of a statement of the facts it is impossible for us to say whether the court erred or not in such refusal. It may have been wholly irrelevant to the facts in proof, and a mere abstract proposition. The bill of exceptions should have shown the pertinancy of the charge asked, or it Should have been shown by the statement of the facts proven. The judgment must therefore be affirmed.
Judgment affirmed.